                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS


                            CRIMINAL NO. 16-10162-RWZ


                            UNITED STATES OF AMERICA

                                           v.

                                    VICTOR PENA


                                        ORDER

                                   October 25, 2019


ZOBEL, S.D.J.
      The court has reviewed in camera the Alien File of Jose Herrera, who the

government intends to call as a witness at trial. The file contains only documents dated

between 1988 and 1994, when Jose Herrera was between 1 to 7 years old. It does not

include any more recent immigration documents.

      Because the file is not relevant to any issue in the case and contains no Brady or

Giglio information, defendant’s motion to compel disclosure thereof (see Docket # 409)

is DENIED.




      10/25/2019                                 /s/ Rya W. Zobel
          DATE                                     RYA W. ZOBEL
                                        SENIOR UNITED STATES DISTRICT JUDGE
